Citation Nr: 0109265	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for service-
connected right ear hearing loss.

5.  Entitlement to a compensable evaluation for service-
connected vaginitis with dermatitis.

6.  Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324 (2000) for the period prior to June 15, 1999.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1990 
and from December 1990 to August 1991, during which time she 
served in the Persian Gulf.  Her military occupational 
specialty was medical service technician.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Los Angeles, 
California.  In connection with her appeal the veteran 
testified before an RO Hearing Officer in April 1998, and 
before the undersigned member of the Board at the RO in 
December 2000; transcripts of those hearings are associated 
with the claims file.

By way of history, in a rating decision dated in September 
1995, the RO established service connection for vaginitis and 
for right ear hearing loss, and assigned each a zero percent 
evaluation effective August 23, 1994.  The veteran perfected 
appeals with respect to those initial rating assignments.  In 
the September 1995 rating decision, the RO also denied 
service connection, inter alia, for left ear hearing loss and 
PTSD.  The veteran perfected appeals to those service 
connection denials.

In a rating decision dated in October 1996, the RO denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.  In a rating decision dated in May 1997, 
the RO denied service connection for dental caries.  The 
veteran perfected appeals with respect to those 
determinations.  

The veteran also perfected an appeal with respect to the RO's 
September 1995 denial of service connection for Charcot-Marie 
Tooth Syndrome.  In a rating decision dated in August 1999, 
the RO granted service connection for such, assigning a zero 
percent evaluation effective August 23, 1994, and assigning 
separate 10 percent evaluations for each of the upper and 
lower extremities, effective June 15, 1999.  That rating 
decision represented a full grant of the benefit sought, i.e. 
service connection for Charcot-Marie Tooth Syndrome.  As the 
veteran did not timely express disagreement with the "down-
stream" issue of the effective dates or the disability 
evaluations assigned, such matters are not perfected for 
adjudication before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, at the time of her 
December 2000 Travel Board hearing, the veteran clarified she 
was seeking an increased rating for Charcot-Marie Tooth 
Syndrome.  Transcript at 13.  That matter has been neither 
procedurally prepared nor certified for appellate review, and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In a rating decision dated in February 1999, the RO denied 
service connection for menstrual irregularities with dry, 
brittle hair, abnormal PAP smears and growths on the 
genitals, and disability manifested by low back pain, 
migrating pain of the thighs, calves and feet, and fatigue of 
the upper extremities, to include claimed as due to an 
undiagnosed illness.  The RO notified the veteran of these 
determinations by letter dated February 16, 1999.  To the 
Board's knowledge, the veteran has not submitted a notice of 
disagreement as to the denials of service connection for 
abnormal pap smears and growths on the genitals; or for low 
back pain, migrating pain of the thighs, calves and feet, and 
fatigue of the upper extremities, to include claimed as due 
to an undiagnosed illness.  Accordingly, such are not within 
the Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2000).

At the time of her December 2000 Board hearing, however, the 
veteran testified relevant to multiple gynecologic problems, 
to include those discussed at the December 2000 hearing.  To 
the extent such testimony indicates the veteran's desire to 
reopen her gynecologic claims, other than vaginitis, such 
matter is referred to the RO for action as appropriate.

On February 23, 2000, the RO received a VA Form 9 in which 
the veteran expressed disagreement with the RO's February 
1999 denial of service connection for a hair condition.  In a 
letter dated in June 2000, the RO advised the veteran that 
her statement was not timely so as to constitute a notice of 
disagreement.  The RO advised her of her appellate rights 
with respect to the timeliness determination, and also 
advised her of her right to submit new and material evidence.  
Nevertheless, the Board recognizes the veteran's continued 
arguments with respect to her hair.  The question of whether 
new and material evidence has been submitted to reopen he 
claim is referred to the RO appropriate action.  See Godfrey, 
supra.

Furthermore, the Board recognizes that the veteran has, in 
the course of her appeal, provided testimony pertinent to 
experiencing stress and anxiety due to her Reserve service.  
There is also medical evidence of record reflecting 
psychiatric diagnoses other than PTSD.  Thus, the Board finds 
the matter of entitlement to service connection for a mental 
disorder other than PTSD is reasonably raised by the record 
as a separate claim.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996).  Insofar as that matter has been neither 
procedurally prepared nor certified for appellate review, it 
is referred to the RO for initial consideration and 
appropriate action.

The Board further notes that to its knowledge, the veteran 
has not filed a timely notice of disagreement as to any issue 
other than those listed on the first page of this decision.  
Accordingly, the discussion herein below is limited to the 
issues identified as on appeal before the Board.

The issues of entitlement to service connection for a dental 
disorder, a compensable evaluation for vaginitis with 
dermatitis, and a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 are considered in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The competent and probative evidence shows no existing 
left ear hearing loss disability.

2.  The competent and probative evidence shows that the 
veteran does not meet the criteria for a diagnosis of PTSD.

3.  The veteran is service-connected for hearing loss only in 
the right ear, and has no more than Level I hearing loss in 
that ear.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.385 
(2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).

3.  The criteria for a compensable evaluation for service-
connected right ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1999); 
38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2000); 
VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Pertinent Criteria

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

Analysis

In reaching its decisions the Board has considered the above-
cited Veterans Claims Assistance Act of 2000.  The Board 
finds that the veteran is not prejudiced by its consideration 
of her claims pursuant to this new legislation insofar as VA 
has already met all obligations to the veteran under the new 
law.  

Specifically, the RO has informed the veteran by its letters, 
the statement of the case, and the supplemental statement of 
the case; of the evidence needed to substantiate her claims 
and has advised her of the evidence it has obtained and of 
any evidence the veteran herself should obtain.  Via the 
statement of the case and supplemental statement of the case 
the RO has also advised the veteran of the laws and 
regulations pertinent to service connection and rating 
evaluation, to include those particular to the veteran's 
individually claimed disabilities.  The RO has also 
repeatedly sought to obtain all records of treatment reported 
by the veteran, to include affording her an additional 60-day 
period following her Board hearing to submit additional 
evidence.  The veteran has submitted additional evidence and 
waived her right to initial RO consideration of such.  See 
38 C.F.R. § 20.1304 (2000).  The claims folder reflects that 
there are no outstanding records.  Moreover, the veteran has 
been afforded relevant VA examinations, and, has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  She has also been 
afforded VA examinations that contain sufficient results to 
decide her claims.

The Board finds that these efforts have resulted in 
compliance with the notice and duty to assist requirements of 
current law and that the record contains ample medical 
evidence upon which to complete adjudication of the claims 
discussed herein below.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  Under the law, 
no further assistance is required prior to adjudication of 
this claim.  A remand for adjudication by the RO would thus 
serve only to further delay resolution of the veteran's 
claims.  

Service Connection

Generally Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

An award of service connection requires that there be 
evidence in support of each of the three elements of service 
connection, i.e., (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).

Absent proof of a present disability there can be no award of 
service connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(a)).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Left Ear Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 did not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
which first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A review of service records reflects no left ear decibel 
losses of 40 Hertz and no testing indicative of a left ear 
decibel loss of at least 26 Hertz in more than one frequency.  
Service records also reflect no left ear speech 
discrimination of less than 94 percent.  See 38 C.F.R. 
§ 3.385.

The claims file also includes private audiologic reports, 
dated from in or around September 1993 to October 1997.  An 
uninterpreted September 1993 graphic representation of 
audiometric data is included.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Nonetheless, the 
private audiologist concluded that the veteran's left ear 
hearing loss was within normal limits.  In September 1994, 
left ear pure tone thresholds, were 500, 1000, 2000, 3000 and 
4000 Hertz at 5, 5, 5, 0 and 15 decibels, respectively.  In 
September 1995, left ear pure tone thresholds, at 500, 1000, 
2000, 3000 and 4000 Hertz were 15, 15, 5, 20 and 10 decibels, 
respectively.  In October 1997, left ear pure tone thresholds 
at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 5, 5, 15 and 
25 decibels, respectively.  Such findings are not 
demonstrative of a left ear hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

VA audiometry testing in February 1995 revealed left ear pure 
tone thresholds, at 500, 1000, 2000, 3000 and 4000 Hertz of 
5, 10, 10, 10 and 10 decibels, respectively, and speech 
recognition ability of 98 percent in the left ear.  The VA 
examiner indicated the veteran's left ear hearing acuity was 
within normal limits.  

Finally, the veteran presented for VA audiometric testing and 
examination in August 1999.  At that time speech audiometry 
of the left ear revealed a speech recognition ability of 
98 percent.  Audiometric testing of the left ear revealed 
pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz 
of 5, 10, 10, 10 and 10 decibels, respectively.  The examiner 
specifically determined the veteran's left ear hearing acuity 
to be within normal limits.  This evidence does not establish 
a left ear hearing loss disability per 38 C.F.R. § 3.385.

The Board acknowledges the veteran's complaints of hearing 
difficulty in both ears.  At hearings she has testified as to 
difficulty understanding conversations, particularly when in 
a noisy environment.  At her hearing in December 2000, the 
veteran reported that her hearing difficulties came and went 
and that it was possible for her to have a normal audiologic 
test, but that where there is noise in the room she has 
problems hearing.  Transcript at 9.  

While recognizing the above complaints, the Board emphasizes 
that the law requires evidence of a current disability for a 
grant of service connection.  In this case no audiology 
examination has ever shown hearing loss within the definition 
contained in 38 C.F.R. § 3.385.  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  Accordingly, the claim is 
denied.

PTSD

Service records are negative for diagnosis of PTSD, as are 
post-service records of Air Force Base treatment, and private 
records submitted by the veteran.

At the time of a VA history and examination in December 1993, 
the veteran was noted to have symptoms such as nervousness 
and difficulty with memory and concentration.  In a history 
section present illnesses were noted to include "PTSD c/w 
Sx".  It was reported that she had served in the Persian 
Gulf from January to June or August 1991.  She reportedly had 
anxiety in June 1991, following the Gulf War.  It was noted 
that she had symptoms consistent with PTSD.  A diagnosis of 
"Anxiety (PTSD)" is shown.  

In February 1995, the veteran presented for a VA psychiatric 
examination.  The VA examiner noted the veteran's military 
service, to include in the Persian Gulf with a medical unit 
as a medical services technician.  The veteran indicated her 
primary responsibility was to go to the flight line and pick 
up the injured and take them on the bus to the medical 
facility.  She also indicated that most of the injuries seen 
were burns or self-inflicted wounds.  The examiner noted the 
veteran had been seen while on active duty for support as a 
result of marital difficulties but that she had not been 
hospitalized and was not on any medications.

In February 1995, the veteran reported having difficulty with 
certain personnel in her Reserves Unit, a new situation, and 
that such had caused her stress.  She also reported symptoms 
such as hair loss, gynecologic problems, fatigue and sore 
joints.  The examiner noted that there was no evidence of 
PTSD symptoms such as intrusive thoughts and memories, 
nightmares, flashbacks, avoidance of stimuli or numbing and 
that it appeared most of the veteran's' stress had been 
related to her marital situation and present difficulty in 
her Reserves Unit.  No mental disorder was diagnosed.

Also in February 1995, psychologic evaluation was completed.  
During the course of testing, the veteran stated that her 
PTSD claim was based solely on the effects of what she was 
currently feeling in her Reserve position.  She described her 
unit as chaotic, and also indicating a promotion to Health 
Safety Inspector, threats regarding termination or her 
position and generally being harassed by those around her.  
The psychologist concluded that "from information gathered 
from the interview [the veteran] does not meet criteria for 
PTSD.  She does, however, meet criteria for Adjustment 
Disorder with depressed mood by way of information gathered 
during the interview."  The psychologist concluded that the 
veteran had "Generalized Anxiety Disorder, most likely 
brought about by stressors she is experiencing in her 
position with the reserves."  

In September 1998, the veteran presented for VA mental 
disorders examination.  The VA examiner reviewed the 
veteran's claims file and administered psychologic testing.  
The veteran provided a history of having had difficulty 
dealing with stress since the Persian Gulf War.  She reported 
occasional nightmares centering around a security incident in 
Bahrain.  She reported other symptoms such as depression, 
isolation, and panic attacks.  She denied treatment for 
psychiatric difficulties or problems.  The examiner opined 
that the veteran's psychologic test profile was not 
consistent with a diagnosis of PTSD.  The examiner diagnosed 
dysthymic disorder and identified stressors such as a long 
commute and long work hours in a male-dominated environment.  

At the time of her December 2000 Board hearing the veteran 
stated that she was under a lot of stress during her Persian 
Gulf service.  She related an incident where an American 
helicopter killed and wounded American troops.  She reported 
problems with sleep and dealing with people.  She testified 
that she lost her job in July 1999 because she was not able 
to concentrate.  She stated that she had sought help from her 
private physician.  Transcript at 5-6.  She and her 
representative stated that there was no current diagnosis of 
PTSD.  She indicated that her private physician was a general 
practitioner and would probably not consider himself 
qualified to diagnose PTSD.  Transcript at 12-13.  She 
reported one incident where she was on a bus going to her 
base and she and the medics did not get on the base in time 
during an air raid.  During the hearing it was determined the 
record would remain open for 60 days so the veteran could 
submit additional evidence, to include records of private or 
other psychiatric treatment.  Additional records submitted by 
the veteran do not reflect treatment for or diagnosis of 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulation had previously required a "clear 
diagnosis" rather than a diagnosis in accord with 38 C.F.R. 
§ 4.125.  As Cohen had been decided when the RO last reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The questions of the occurrence or adequacy of the veteran's 
claimed stressful experiences are not at issue in this case.  
Rather, the Board is denying the veteran's claim based on the 
fact that the preponderance of the evidence is against a 
finding that the veteran currently has PTSD.  With the 
exception of the December 1993 examination report, the 
competent and probative medical evidence rules out a 
diagnosis of PTSD.  With respect to the December 1993 record, 
the Board notes that such was a general examination, without 
evidence of specific psychologic or psychiatric testing, or 
notation of the presence or absence of the criteria for 
diagnosing psychiatric disabilities.  No specific stressor 
was reported and there was no indication that her records 
were reviewed.

In contrast to the above, the February 1995 VA psychiatric 
examiner specifically noted the absence of PTSD symptoms as 
listed in DSM-IV.  After specific testing, the February 1995 
psychologist opined the veteran did not meet the criteria for 
PTSD.  Again in September 1998, a VA examiner indicated the 
veteran's examination results were not consistent with a 
diagnosis of PTSD.  Those examinations reflect detailed 
attention to the veteran's social, military, family and 
medical history, as well as in-depth notes relevant to 
complaints, manifested symptoms and mental status evaluation.  
Thus, the Board finds these multiple examination reports more 
probative than the general notation of "anxiety(PTSD)" seen 
in the December 1993 medical report.  

The Board recognizes the veteran's report of having a medical 
background, insofar as she worked with a medical unit while 
stationed in the Persian Gulf.  In Pond v. West, 12 Vet. App. 
341, 346 (1999) the Court held that the Board erred in 
ignoring the opinion offered by the veteran as medical 
professional.  However,   the Court held that the Board was 
not precluded from considering the veteran's personal 
interest in his own case in weighing the offered opinion.  
Id. at 346.  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify") (citing Dixie Ohio 
Express Co. v. Lowery, 115 F.2d 56, 57 (5th Cir. 1940)); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  
Despite any medical qualifications the veteran may possess in 
this case, she does not purport to be experienced in 
diagnosing psychiatric disorders, and, she is clearly 
interested in the outcome of her appeal.  Therefore, the 
Board will not afford more weight to her arguments than to 
the multiple, opinions provided by psychiatrists and 
psychologists, specializing in the diagnosis of mental 
disorders.

The Board also notes that at the time of her December 2000 
hearing the veteran identified private treatment by her 
general practitioner for problems to include depression.  The 
veteran herself reported that her physician had not diagnosed 
PTSD and that he would probably not feel competent to do so.  
Transcript at 12-13.  In any case, the veteran had the 
opportunity to submit additional evidence, to include the 
indicated private treatment records, and did so.  A review of 
such reveals no diagnosis of PTSD.

In sum, the competent and probative evidence is against a 
finding that meets the criteria for a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125.  Therefore, service 
connection for PTSD must be denied.  38 C.F.R. § 3.304(f); 
see Degmetich, supra.  

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Effective June 11, 1999, some of the schedular rating 
provisions pertaining to the evaluation of hearing loss were 
amended.  See 64 Fed. Reg. 25,202 (May 11, 1999).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33421 (2000).

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.  
The veteran had ample notice and opportunity to provide 
evidence and argument on the application of his pure tone 
thresholds and speech recognition scores to Tables VI- VII, 
which are identical in the old and new schedules.  38 C.F.R. 
§ 4.87 (Tables VI-VII, Diagnostic Code 6100).

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 at 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.

Because the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and as the record does not disclose 
thresholds meeting either criterion, there is no reason to 
return this issue to the RO for re-adjudication as the only 
substantive change in the revised regulation cannot affect 
the outcome here.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  To remand the case 
for the RO to apply the amended regulations would result in a 
pointless delay in the adjudication of the veteran's claim 
and could not conceivably lead to a more favorable outcome.  
Therefore, as there is no prejudice to the veteran in failing 
to remand this case for initial review of the amended 
regulations by the RO, the Board will proceed with appellate 
review under both versions of the regulations.  Bernard, 4 
Vet. App. at 393.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

When rating disability, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2000).  If a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97.  See also Boyer v. West, 11 
Vet. App. 477 (1998).

In this case, service connection is in effect for the right 
ear only; therefore, defective hearing in the left ear may 
not normally be used in rating hearing loss in the left ear.  
See 38 C.F.R. § 3.383 (2000).  However because the Rating 
Schedule uses numeric designations from I to XI for both ears 
in determining an evaluation, the Schedule assumes that there 
is defective hearing in both ears.  As such, to comply with 
the provisions of 38 C.F.R. § 4.14 and the criteria for 
rating defective hearing set forth in the Schedule, auditory 
acuity in the left ear must be presumed to be Level I.  At 
the time of VA examination in August 1999, the veteran 
demonstrated right ear puretone thresholds, in decibels, at 
1000, 2000, 3000 and 4000 Hertz of 5, 10, 20 and 55, for an 
average loss of 23.  She demonstrated a right ear speech 
recognition ability of 98 percent.  When applied to the 
Schedule, such represents a Level I hearing loss under 
38 C.F.R. § 4.86.  Thus, when combined with the Level I 
assigned to his right ear, the veteran's hearing loss is 
assigned a Level I severity, warranting no more than a zero 
percent evaluation under 38 C.F.R. § 4.87, Diagnostic Code 
6100.  That assignment is the maximum allowable under the 
Schedule when unilateral service-connected hearing loss is 
involved.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The Board has reviewed medical evidence for the entire period 
since service connection became effective.  This evidence 
includes private audiology results dated from 1993 to 1997, 
and the results of VA examination in February 1995.  These 
records do not show hearing loss that would meet the criteria 
for a compensable evaluation.  Therefore, a compensable 
rating is not warranted for any stage of the period since the 
effective date of the grant of service connection.

Finally, the Board notes that to warrant assignment of a 
compensable evaluation based on service-connected right ear 
hearing loss only, the veteran's right ear hearing loss must 
be a Level X or XI; e.g., she must demonstrate an average 
right ear decibel loss of at least 42 combined with a speech 
recognition ability of at minimum less than 34 percent, or 
demonstrate another combination under the Schedule indicative 
of a Level X or XI hearing loss.  Such is not the case based 
on review of all the competent audiometric records in the 
claims file.  Subsequent to August 1999, the veteran has 
neither identified nor submitted audiologic evidence of 
worsened hearing.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999) (No examination required in absence of evidence 
showing some increase in disability).

A higher evaluation, therefore, is not warranted.  The Board 
emphasizes that the evidence in this case is not in equipoise 
and the evidence does not render a question as to which of 
two evaluations will be assigned.  Rather, the preponderance 
of the evidence is against assignment of an increase.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for PTSD is denied.

A compensable evaluation for right ear hearing loss is 
denied.


REMAND

In February 1995, the veteran claimed entitlement to "C&P 
for dental care due to problems I am having since Desert 
Storm."  Service dental records from 1979 to 1995 are 
available for review.  Such reflect dental treatment to 
include orthodontic evaluation for tooth crowding in late 
1979, a possible cuspid fracture in 1980, orthodontic 
treatment and following in the early 1980s, various fillings 
and yearly examinations.  In April 1998, the veteran 
presented at a personal hearing and identified that since 
Desert Storm she had had 21 cavities and had also been told 
she had gum recession.  She identified treatment for such.  
Also, a Line of Duty Determination, dated in July 1999, 
indicates that on July 11, 1999, the veteran chipped her 
right bottom molar and thereafter received treatment for such 
in the form of a full cast crown.  By rating decision dated 
in May 1997, the RO denied service for a dental disorder, 
specified as caries, citing such as non-disabling conditions 
that may be service-connected solely for examination and/or 
treatment purposes.  The RO did not discuss the veteran's 
eligibility for such examination and/or treatment.

The Court has repeatedly held that the Board is required to 
consider a veteran's claims under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision.  See Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991); Payne v. Derwinski, 1 
Vet. App. 85, 87 (1990).  A claim for service connection for 
a dental disability is also a claim for outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Thus, the Board construes the record to contain a claim of 
entitlement to eligibility for treatment under 38 U.S.C.A. § 
1712 (West 1991); 38 C.F.R. § 17.161 (2000) in this case.  
However, the RO has not advised the veteran of the governing 
laws and regulations pertinent to such determination.  
Initial Board consideration of the question would therefore 
be potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Furthermore, 38 
C.F.R. §§ 3.381, 3.382 (2000), for application in this case, 
were amended effective June 8, 1999, and the veteran is thus 
entitled to application of the more favorable version.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For veterans discharged after September 30, 1981, the 
following must be met: (1) the dental condition or disability 
must be shown to have been in existence at the time of 
discharge or release from active service; (2) the veteran 
must have been discharged or released under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than of not less than 90 days for 
those who served during the Persian Gulf War or not less than 
180 days for other periods; (3) application for treatment 
must be made within 90 days after discharge or release; (4) 
the certificate of discharge or release does not bear a 
certification that the veteran was provided a complete dental 
examination and all indicated appropriate dental treatment 
within 90 days of discharge or release; and (5) VA dental 
examination must be completed within 6 months after discharge 
or release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(2)(i).

However, 38 U.S.C.A. § 1712(b)(2) provides that a veteran who 
is to be released from service shall be given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment.  The explanation shall be signed by the 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  Mays v. Brown, 5 
Vet. App. 302, 306 (1993).  It is unclear whether the veteran 
received notice in accordance with requirements.  
Clarification of that question is indicated.  Accordingly, 
remand on the dental claim is indicated in this case.

As noted in the introduction, the veteran perfected an appeal 
with respect to the initial zero percent evaluation assigned 
to service-connected vaginitis.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2000).  At the time of a personal 
hearing held before a Hearing Officer in April 1998, the 
veteran indicated she was not experiencing "the type of 
vaginitis that I had while I was on active duty."  
Transcript at 15.  She instead cited gynecologic problems to 
include abnormal PAP smears and claimed malignancies.  
Transcript at 12-15.  Her representative offered statements 
to the effect that the veteran was not seeking service 
connection for vaginitis.  Thereafter, the Hearing Officer, 
and the RO, proceeded as if the veteran's vaginitis claim had 
been withdrawn.  Specifically, such issue was not included in 
any later supplemental statement of the case and has not 
since been re-adjudicated despite recent of additional 
evidence potentially relevant to the frequency and severity 
of vaginitis.  

A review of the April 1998 hearing transcript does not 
clearly reflect that the veteran expressed a desire to 
withdraw her appeal of the initial rating assignment for 
vaginitis.  See 38 C.F.R. § 20.204 (2000).  Thus, the matter 
remains before the Board.  

Vaginitis is evaluated pursuant to the general rating formula 
for disease, injury or adhesion of the female reproductive 
organs, based on the RO's assignment of 38 C.F.R. § 4.116, 
Diagnostic Code 7611 (2000), and is thus rated based on 
consideration of whether the veteran's symptoms require 
continuous treatment and whether they are controlled by such 
treatment.  The veteran last underwent VA gynecologic 
examination in October 1998.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The October 1998 examination report is 
handwritten.  It appears to indicate multiple prescribed 
medications, and to identify multiple gynecologic disorders.  
However, it is unclear which, if any of the identified 
medications are for the veteran's vaginitis, and, it does not 
appear the examiner provided an opinion as to whether the 
veteran's vaginitis was under control.  Moreover, at the time 
of the veteran's December 2000 Travel Board hearing before 
the undersigned, her representative indicated that the 
veteran's vaginitis was a problem.  Transcript at 12.  Cf. 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the act  mandates a duty to assist the veteran 
in obtaining evidence, to include a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Based on the forgoing, remand is required to obtain a 
contemporary medical examination pertinent to the veteran's 
vaginitis.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

The Board further notes that insofar as the appeal period for 
the veteran's vaginitis claim extends prior to June 15, 1999, 
adjudication of the question of her entitlement to a 
compensable evaluation pursuant to 38 C.F.R. § 3.324, for 
multiple, noncompensable disabilities, is deferred pending 
the remand results.

Accordingly, these claims are returned to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  The RO should advise the veteran she 
has the right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The RO should assist her 
in obtaining additionally identified 
records, and notify her if any such 
identified records are unavailable.

3.  The RO should schedule the veteran for 
a gynecologic examination.  The examiner 
must review the claims folder before 
completing the examination report.  Based 
on the veteran's medical history and 
examination results the examiner is 
requested to provide an opinion as to 
whether the veteran's vaginitis requires 
continues medication and, if so, whether 
it is controlled by such.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that all requested development 
is satisfactorily completed.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims of entitlement to a compensable 
evaluation for vaginitis and entitlement 
to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.  If any benefit sought 
remains denied the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

6.  The RO should, in any case, conduct 
development as necessary pertinent to the 
veteran's dental claim, to include 
ascertaining whether she received proper 
notice of her treatment options at 
service discharge.  The RO should then 
adjudicate the question of entitlement to 
dental treatment and provide the veteran 
a statement of the case on that issue, 
which includes recitation of the 
governing law and regulations, evidence 
considered and reasons for the denial.  
She should be afforded the opportunity to 
respond thereto.

The veteran is advised that the examination requested in this 
remand is necessary to evaluate her claim, and that a 
failure, without good cause, to report for scheduled 
examinations could result in the denial of that claim.  38 
C.F.R. § 3.655 (2000).  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

